        Case 3:20-cv-00617-VC Document 80-1 Filed 01/07/21 Page 1 of 2



 1   Anthony I. Paronich,
     anthony@paronichlaw.com
 2   PARONICH LAW, P.C.
 3   350 Lincoln Street, Suite 2400
     Hingham, Massachusetts 02043
 4   Telephone: (617) 738-7080
     Facsimile: (617) 830-0327
 5
     Attorney for Plaintiff Deborah Schick
 6

 7                               NORTHERN DISTRICT OF CALIFORNIA
 8                                       SAN FRANCISCO DIVISION
 9

10   DEBORAH SCHICK, individually and on              Case No. 4:20-cv-00617-VC
     behalf of all others similarly situated,
11                                                    [PROPOSED] ORDER ON PARTIES’
                            Plaintiff,                STIPULATED AMENDED REQUEST TO
12                                                    EXTEND CASE DEADLINES
              v.
13
     CALIBER HOME LOANS, INC.,
14   NEXLEVEL DIRECT, LLC, DRIVING
     FORCE MEDIA, and BARRY GABSTER,
15
                            Defendants.
16

17
              The Court adopts the following amended schedule as proposed by the parties:
18

19
20
      Event                              Current Deadline             New Deadline
21    Last day to exchange               January 8, 2021              August 6, 2021 or 30 days
      Federal Rule of Civil                                           following the Supreme Court’s
22                                                                    decision in Duguid v. Facebook,
      Procedure 26(a)(2) expert
      witness disclosures re:                                         whichever is earlier
23
      parties’ individual claims
24
      Last day to exchange               February 12, 2021            30 days following the
25    rebuttal expert witness                                         deadline for expert witness
      disclosures re: parties’                                        reports.
26    individual claims
27    Discovery Cutoff                   March 12, 2021               April 1, 2021
                                                     -1-
28   PARTIES’ STIPULATED AMENDED REQUEST TO EXTEND CASE DEADLINES
     CASE NO. 4:20-CV-0617-VC

     149642207.1
        Case 3:20-cv-00617-VC Document 80-1 Filed 01/07/21 Page 2 of 2



 1            IT IS SO ORDERED
 2

 3   Dated: __________________, 2021                    By: _____________________________
                                                                VINCE CHHABRIA
 4                                                              United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                                     -2-
28   PARTIES’ STIPULATED AMENDED REQUEST TO EXTEND CASE DEADLINES
     CASE NO. 4:20-CV-0617-VC

     149642207.1
